Title: Thomas Jefferson to James Monroe, 27 January 1814
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir  Monticello Jan. 27. 14.
          I now return you the letter of mr Carter which was inclosed in yours of Nov. 3. and which was 6. weeks on it’s passage to me. the reference to myself which you are both so kind as to propose I must beg leave to decline. I could not trust myself with such a decision. for
			 altho’ I should certainly endeavor to see nothing but the facts of the case, yet even as to these, my having been the sole agent, thro the whole of this business, for one of the parties only, and
			 the
			 particular interest which it was thus my duty to feel and to espouse, may but too possibly have left impressions, unpercieved by myself, which might prevent my seeing the subject in the original
			 and
			 unbiased view with which an umpire ought to enter into it. I have therefore requested mr Carter to attend at any time convenient to you and himself, between this and the 1st of April until which time I shall be constantly at home. a letter from him however of Dec. 2. informs me that you have agreed between you that if your claim proves correct, he is to pay you what he got for the land with interest. this amounts to an agreement that the line shall stand
			 as marked for mr Short, and that whatever it shall take from you shall be paid for by him to you. this is certainly perfectly just, and it leaves mr Short and mr Higginbotham without further interest in the question, and the meeting & proceedings before proposed are in that case become unnecessary. the question in this case remains between yourself and mr Carter only, to be settled at your leisure. if you will be so good as to signify this in a line to me, I shall be able to satisfy mr Short, and to remove mr Higgenbotham’s scruples about the paiment of his bonds, the first of which is now at hand.
          I inclose you a letter from mr John Clarke suggesting a mode of keeping the army filled up. whether it be the best or not, I am not to decide. but as it appears to be one of the good ones, I inclose it to you to be suggested where
			 it may serve.
          What effect will the disasters of Bonaparte have on the negociation of Gottenburg? not a good one I am afraid. the Salvo of maritime rights by the other party, leaves room to claim whatever the successes of her allies may embolden, or her own greediness stimulate her to
			 grasp at. these successes will enable her to make the ensuing a warm campaign for us.
			 Orleans, Pensacola, and the Chesapeak, one or the other, or all, are indicated by the number and construction
			 of
			 the boats they are preparing. their late proceedings too in the North seem to breathe a the spirit of a bellum ad internecionem. it would be well if on some proper occasion the government
			 should either
			 justify or disavow Mclure’s proceedings at Newark. as it is possible our negotiators may not obtain what we would wish on the subject of maritime rights, would it not be
			 well that they should stipulate for the benefit of those which shall
			 be established by the other belligerents at the settlement of a general peace.
			 remember me affectionately to the President. it is long
			 since I have had occasion of writing to him, and I consider
			 it a
			 duty to suppress all idle calls on his attention.ever affectionately yours.
          Th:
            Jefferson
        